                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF VIRGINIA
                       BIG STONE GAP DIVISION

 MELINDA SCOTT,                                  )
                                                 )
                   Plaintiff,                    )      Case No. 2:20CV00014
                                                 )
 v.                                              )              ORDER
                                                 )
 WISE COUNTY DEPARTMENT OF                       )      By: James P. Jones
 SOCIAL SERVICES, ET AL.,                        )      United States District Judge
                                                 )
                   Defendants.                   )


      The pro se plaintiff has filed a Petition and Affidavit for Default Judgment,

ECF No. 18. Based on the pleadings and a review of the record, it appearing that

the plaintiff is entitled to entry of a default against defendant Joshua Moon, the Clerk

is directed to enter a default against said defendant pursuant to Federal Rule of Civil

Procedure 55(a). This means that the defendant Joshua Moon is not entitled to

present any defense in the case nor is he entitled to any further notice.

      As to a default judgment, the plaintiff must prove any damages against said

defendant resulting from the allegations of her Complaint pursuant to Rule 55(b).

The Clerk shall schedule a bench hearing before the undersigned in which the

plaintiff may present sworn testimony and other proper evidence as to such damages.

Because of the current coronavirus epidemic, the hearing shall be held virtually by

Zoom.
It is so ORDERED.

                          ENTER: November 16, 2020

                          /s/ JAMES P. JONES
                          United States District Judge




                    -2-
